Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff eta. (U.S. Patent Application Publication 2004/0236325).

Regarding claim 14, Tetzlaff et al. disclose a system comprising:
a chassis (the collection of “cover plates” 72 and 80, see [0047], [0049] and figures 1- 3);
a locking structure (“ratchet portion” 34, see [0041] and figure 3) coupled to the chassis,
a locking device (“ratchet portion” 32, see [0041] and figure 3) sized and shaped to engage with the locking structure, the locking device being coupled to a drive system component (“jaw member” 44, see [0041] and figure 3);
a lifter “shaft” 12, see [0060] and figure 3) coupled to the chassis, the lifter engaged with the locking device;
a first input “handle” 16, see [0060] and figure 3) coupled to the lifter, and
a second input (“wire bundle” 28, see [0050] and figure 3) coupled to the lifter,
wherein actuation of the first input or the second input moves the lifter to engage the locking device with the locking structure and lock the drive system component.

Regarding claim 15, Tetzlaff et al. disclose the claimed invention. Claim 15 recites a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Clearly handle 16 is manually manipulated while the second input the “wire bundle” 28 is configured to couple with a computerized power and control system. 

Regarding claim 16, Tetzlaff et al. disclose the claimed invention. Claim 16 recites a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). The pivot 25 is configured to couple with a computerized control system in that the pivot is coupled to “terminal connector” (wherein the adaptor is “ich can also be interpreted as an adaptor) which in turn is configured to couple to a power and control source many of which are computerized. See figure 3 regarding claims 9-10 and 16.

Regarding claim 17, Tetzlaff et al. disclose the claimed invention including at least one spring, see [0040] where elongate shafts 12 and 14 are disclosed to be “spring-like.”


Response to Arguments

Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
On page 7, 1st full paragraph, Applicant asserts:
Applicant submits the reference fails to disclose or suggest “a first input coupled to the lifter; and a second input coupled to the lifter, wherein actuation of the first input or the second input moves the lifter to engage the locking device with the locking structure and lock the drive system component,” and cannot therefore anticipate Applicant’s claim 14. The Office Action cited shaft 12 as the “lifter,” ratchet portion 32 as the “locking device,” and wire bundle 28 as the “second input.” However, Tetzlaff makes clear that there is no operative/functional connection between either shaft 12 or ratchet portion 32 and wire bundle 28, and, in any event, actuation of wire bundle 28 does not move “the lifter to engage the locking device with the locking structure and lock the drive system component.”

The examiner strongly disagrees.  Again claim 14 recites among other things “wherein actuation of the first input or the second input moves the lifter to engage the locking device with the locking structure and lock the drive system component.”  That is: 

1) actuation of the first input (“handle” 16, see [0060] and figure 3) moves the lifter (“shaft” 12, see [0060] and figure 3) to engage the locking device  (“ratchet portion” 32, see [0041] and figure 3) with the locking structure (“ratchet portion” 34, see [0041] and figure 3) and lock the drive system component (“jaw member” 44, see [0041] and figure 3); or 
2) actuation of the second input (“wire bundle” 28, see [0050] and figure 3) moves the lifter (“shaft” 12, see [0060] and figure 3) to engage the locking device (“ratchet portion” 32, see [0041] and figure 3) with the locking structure (“ratchet portion” 34, see [0041] and figure 3) and lock the drive system component (“jaw member” 44, see [0041] and figure 3).  
So although it is true the wire bundle does not move the lifter (or “shaft” 12) to engage the locking device (or “ratchet portion” 32) with the locking structure (or “ratchet portion” 34) and lock the drive system component (or “jaw member” 44), it is very clear the first input (or “handle” 16) moves the lifter (or “shaft” 12) to engage the locking device  (or “ratchet portion” 32) with the locking structure (or “ratchet portion” 34) and lock the drive system component (or “jaw member” 44).  Therefore the functional limitation recited by “wherein actuation of the first input or the second input moves the lifter to engage the locking device with the locking structure and lock the drive system component” is met by the prior art reference and Applicant is incorrect.


Accordingly, this action is made FINAL.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792